Dear Senator Wilson:
This letter is in response to your request for an opinion asking whether Platte County, a second class county, must comply with the notice and public hearing requirements of Section 64.645, RSMo, in the enactment of flood plain management regulations pursuant to the Federal Flood Insurance Program, National Flood Insurance Act of 1968, as amended, 42 U.S.C. § 4001, et seq., or whether the county may proceed in accordance with Section64.550, RSMo.
Section 64.550 relates to the official master plan and provides, among other things, that the official master plan shall be developed so as to conserve the natural resources of the county, to ensure efficient expenditure of public funds, and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Before the adoption, amendment, or extension of the plan or portion thereof, the commission is required to hold at least one public hearing with fifteen days notice of the time and place of which to be published in at least one newspaper having general circulation within the county, and notice of such hearing also to be posted at least fifteen days in advance thereof in one or more public areas of the courthouse of the county.
Section 64.645, RSMo, provides:
         After the adoption of a zoning plan or regulations adopted pursuant thereto, no use of any parcel of land included in the plan or regulations shall be changed without a public hearing and the person or body which conducts the hearing shall give notice, at least fifteen days before the hearing, by certified mail to all owners of any real property located within one thousand feet of the parcel of land for which the change is proposed.
Under Section 64.670, RSMo, the regulations imposed and districts created under the authority of Sections 64.510 to 64.690
may be amended after public hearings and public notice of such hearings given in the same manner as provided in Section 64.550.
It is our view that the changes which are proposed and are required to comply with the flood insurance program have an overall effect and accordingly, publication of notice should be given as provided in Section 64.550 and not Section 64.645.
Very truly yours,
                                  JOHN ASHCROFT Attorney General